PER CURIAM.
The appellant, Brassie Golf Corporation, challenges a nonfinal order granting temporary injunctive relief to the appellee, the Edmonton Pipe Industry Pension Trust Fund, relative to a contract dispute between the parties. We find merit only in Brassie’s contention that the injunction order improperly fails to recite sufficient factual findings to support the four conclusions necessary for an injunction. See Fla. R. Civ. P. 1.610(c). See also Platinum Coast Financial Corp. v. Farino’s, Inc., 662 So.2d 724 (Fla. 2d DCA 1995). Thus, while the record supports the issuance of a temporary injunction in this instance, we remand this cause to the trial court for entry of an order which sets forth the necessary factual findings. See Richard v. Behavioral Healthcare Options, Inc., 647 So.2d 976, 978 (Fla. 2d DCA 1994). The case is affirmed in all other respects.
Affirmed in part, reversed in part, and remanded with instructions.
THREADGILL, C.J., and PARKER and QUINCE, JJ., concur.